Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 14 June 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            14 jun. 1781
                        
                        i have not Thought of any other thing but which occurred to me yesterday in the Conversation. but as i am
                            more Convicted By Reflection of their advantage i will expose them again to your excellency.
                        since the fleet is to Come so soon and to stay a short while i thinck there is no more occasion for
                                Desitating for the proper situation of the fleet of Mr du Barras. he must absolutely, i believe,
                            stay at Rhodeisland and if a thousand militia were not sufficient for its security it should be proper to call two or
                            three thousand, even without any other Consideration, but we have others.
                        the Gentleman acquainted with the eastern states assured us yesterday in the board of the general officers
                            that the militia of New hampshire and massachuset. bay wanted to Come here at least four weeks from the time that they
                            will Receive the orders. so if your excellency does not apply immediately to these states they Cannot be here at a time.
                        i observe that it is a very happy Circumstance that the french fleet is in need of militia at newport for its
                                safety your excellency may Cover his designs but all the militia which may be Called from new
                            hampshire, massacuset. bay, Rhodeisland, and part of Connecticut for the seige of New york can be Called to newport. it
                            will appear natural to every body here and at new york that our french army be replaced at Newport by an equal number of
                            militia. his militia Can, i thinck, embark on the fleet to Come to new york. i do not see any such favorable Reason for
                            Calling soon the militia of pensilvania and jersey, but they are nearer yet would be advantageous perhaps to Call some of
                            the state of the back ContryNew York state on the pretext of garrisoning west point.
                        would it not be advantageous to Collect soon provisions upon the Roads by which the militia should Come. i
                            observe many times they are stopped in their march for want of provisions in proper places all these precautions Can be
                            taken without betraying the first.
                        i do not see now any strong Reasons for hurrying the march of our army down except some large body to hinder
                            the enemy, if possible, from destroying forage in white plain and farther Down.
                        i believe very important in this Circumstance to Recommend to Marquis de la fayette not to hazard his army
                            for any Reason.
                        the principal thing, i believe, is to hurry our preperations for the siege. i Recommend in my department the
                            plancks for the plattformes and the sand bags.
                        if something occurs to me, according  your excellency’s orders, i Shall Have the honour
                            to Communicate it to you. i am with the greatest Respect and attachment your ecellency  most
                            obedient and very humble servant
                        
                            duportail

                        
                    